 


109 HR 1113 IH: To amend the Internal Revenue Code of 1986 to provide that natural gas distribution lines are 15-year property for depreciation purposes.
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1113 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. McCrery (for himself, Mr. Weller, Mr. English of Pennsylvania, Mr. Jefferson, Mr. Lewis of Kentucky, Mr. Cole of Oklahoma, Mr. Herger, and Mr. Nunes) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide that natural gas distribution lines are 15-year property for depreciation purposes. 
 
 
1.Natural gas distribution lines treated as 15-year property 
(a)In generalSubparagraph (E) of section 168(e)(3) (relating to classification of certain property) is amended by striking and at the end of clause (v), by striking the period at the end of clause (vi) and by inserting , and, and by adding at the end the following new clause: 
 
(vii)any natural gas distribution line.. 
(b)Alternative systemThe table contained in section 168(g)(3)(B) is amended by inserting after the item relating to subparagraph (E)(vi) the following: 


(E)(vii)35. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act, in taxable years ending after such date. 
 
